DETAILED CORRESPONDENCE
This Office action is in response to the application filed received May 16, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HINO et al (5,374,469), FUJII et al (2011/0084787), HONDA et al (2011/0291260), KAWAMONZEN et al (5,578,697), and LIN et al (2013/0021543). 
The claimed invention recites the following:

    PNG
    media_image1.png
    311
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    209
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    168
    595
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    310
    597
    media_image4.png
    Greyscale

HINO et al report a polyimide precursor solution with an adhesive property on a wiring circuit, see Examples 2 and 7 in column 17 and 22, respectively for the polyimide precursor made from 3,3’,4,4’-biphenyltetracarboxylic acid dianhydride including 4,4’-diaminodiphenylether.  The composition serves as an adhesive insulating layer over a wiring circuit.  
FUJII et al is cited to disclose the use of a mixture of tetracarboxylic acid dianhydride component as reported in paragraph [0018], shown here:

    PNG
    media_image5.png
    262
    429
    media_image5.png
    Greyscale

The use of mixture of tetracarboxylic acid dianhydride in the same polymer is known to provide the same property in a polymer as that of a blend of two polymers having the same content of the monomer units.    In essence the polymer compositions are a mixture of many strands at different molecular weights and a blend of polymers having the same repeating units as a single polymer of the same units would theoretically have the same properties, thus FUJII et al by teaching the use of a blend of tetracarboxylic acid anhydrides with the same diamine would direct the skilled artisan to use either a blend of two polyimide precursors having the same ratio of units or use a single polyimide precursor having the same repeating units as the copolymer blend expecting same or similar results.
HONDA et al and KAWAMONZEN et al report the use of polyimide precursor resin composition coated as an insulating layer over copper wiring, see paragraph [0138] in HONDA et al shown here:
    PNG
    media_image6.png
    213
    415
    media_image6.png
    Greyscale

	The void formation rate was calculated as seen in Table 2 page 11 wherein HONDA et al examples demonstrate a void formulation rate of up to 5% as described in paragraph [0135] to [0136].

    PNG
    media_image7.png
    332
    391
    media_image7.png
    Greyscale

The components of the polyimide precursor include biphenyltetracarboxylic dianhydride as seen in paragraph [0060] and as the diamine, 4, 4’-diaminodiphenyl ether found in paragraph [0064].
KAWAMONZEN et al disclose polyimide precursor resin compositions made from a dianhydride and a diamine as seen in column 6, lines 36-44, shown here:
    PNG
    media_image8.png
    206
    445
    media_image8.png
    Greyscale

The components include biphenyl tetracarboxylic acid dianhydride and diaminodiphenyl ether, as seen in column 10, line 55 for the dianhydride and column 32, lines 3-61, specifically line 8, shown below: 
    PNG
    media_image9.png
    220
    469
    media_image9.png
    Greyscale

The composition is coated over copper wiring as seen in Fig. 4.

    PNG
    media_image10.png
    273
    448
    media_image10.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to coat the polyimide precursor resin composition of HINO et al in the art of either HONDA et al or KAWAMONZEN et al to use either a blend of a polymers or a single polymer having the same monomeric units such as two tetracarboxylic acid anhydrides like 3,3’,4,4’-biphenyltetracarboxylic acid anhydride and 4,4’-oxydiphthalic acid dianhydride taught in FUJII et al  with the reasonable expectation of same or similar results for improved adhesive strength between the metal layers or wiring circuits formed on both surfaces of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		
							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
September 10, 2022